Citation Nr: 0208685	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  96-06 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 28, 
1994, for a grant of service connection for non-Hodgkin's 
lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1995 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In July 1997, the Board remanded this case to the RO.  The 
case was returned to the Board in May 2002.

The Board notes that the veteran is in receipt of an 
evaluation of 100 percent for depressive disorder, effective 
from April 11, 2001.

The Board notes further that the veteran did not complete an 
appeal from the denial of an earlier effective date for a 
grant of an evaluation of 100 percent for non-Hodgkin's 
lymphoma and that his representative's brief on that issue 
dated May 31, 2002, which did not constitute a timely 
substantive appeal, was withdrawn by the representative in a 
memorandum to the Board dated in July 2002. 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy in 
Vietnam.

2.  There is no credible supporting evidence that the 
veteran's claimed stressors occurred.

3.  There is no diagnosis of PTSD based on a verified 
stressor.

4.  The date of claim for service connection for non-
Hodgkin's lymphoma was March 28, 1994.

5.  Entitlement to service connection for non-Hodgkin's 
lymphoma arose earlier than March 28, 1994.

CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.304(f) (2001).

2.  An effective date earlier than March 28, 1994, for a 
grant of service connection for non-Hodgkin's lymphoma is not 
warranted.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claims 
which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking. The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claims on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

I. Service Connection for PTSD

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. §  4.125(a) (2001); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (2001). 

In a precedent opinion issued by VA's General Counsel, it was 
held that the ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C.A. § 1154(b) 
(West 1991), requires that a veteran "have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  VAOPGCPREC 
12-99 (2000).  The General Counsel also indicated the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis, and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  
 
In the veteran's case, his DD Form 214 and service personnel 
records show that, during his tour of duty in the Republic of 
Vietnam from July 1965 to May 1966, he did not receive any 
awards or citations for combat and his duties were as a motor 
vehicle operator except for one month as a messman.  There is 
thus no service department evidence that the veteran engaged 
in combat with the enemy in Vietnam and the veteran has not 
presented any pertinent evidence that he did.  The Board, 
therefore, finds that the veteran did not engage in combat.  
Consequently, credible supporting evidence of a stressor 
would be required for service connection for PTSD.  38 C.F.R. 
§ 3.304(f) (2001).

In statements and in testimony at a personal hearing in May 
1996, the veteran has claimed the following stressors: 
witnessing decapitated and disemboweled service members; 
transporting dead and wounded; and sustaining a laceration of 
the face when the windshield of his vehicle was shattered by 
a sniper's bullet.  In October 1996, the United States Marine 
Corps, by direction of the Commandant, reported that none of 
the veteran's claimed stressors were verified from official 
sources.  Although the veteran submitted photograph which 
showed a small bandage on the left side of his face just 
forward of the left ear, his service medical records reflect 
that, in August 1964, at Camp Pendleton, California, the was 
treated for a 3/4 inch laceration in front of the left ear.  
The Board finds that the photograph in question is likely a 
representation of the injury in August 1964 and is not 
evidence of any injury in Vietnam.  The veteran has not 
submitted any other evidence in support of his claim.  The 
Board concludes that there is no credible supporting evidence 
of record that any of the veteran's claimed stressors 
occurred.

Furthermore, there is no current diagnosis of PTSD.  During 
VA hospitalization in October 1997 for psychiatric treatment, 
the discharge diagnoses on Axis I were major depression, 
recurrent, dysthymia, and marijuana abuse.  The diagnosis on 
Axis II was personality disorder, not otherwise specified, 
with narcissistic, paranoid, and anti-social traits.  PTSD 
was not diagnosed.  In September 1999, the veteran was 
evaluated by a VA psychologist and 2 VA psychiatrists, none 
of whom diagnosed PTSD.

Because there is no credible supporting evidence of a claimed 
stressor and there is no diagnosis of PTSD based on a 
verified stressor, the requirements for service connection 
for PTSD have not been met and entitlement to that benefit is 
not established.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.304(f) (2001).

II. Earlier Effective Date for Grant of Service Connection 
for Non-Hodgkin's Lymphoma

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2000).

The veteran filed his original claim for VA benefits on March 
28, 1994, when he filed VA Form 21-526, Veteran's Application 
for Compensation or Pension, on which he stated that he was 
seeking service connection for non-Hodgkin's lymphoma.  The 
Board finds that the date of claim for service connection for 
non-Hodgkin's lymphoma was March 28, 1994, the date assigned 
by the RO as the effective date of the grant of service 
connection.

The veteran has submitted records of a private hospital which 
show that, during hospitalization from August 16 to 23, 1991, 
the diagnosis of a malignancy later attributed to non-
Hodgkin's lymphoma was made.  He has requested that the grant 
of service connection for non-Hodgkin's lymphoma be made 
effective in August 1991.  He has stated that he did not 
become aware of his entitlement to VA benefits until 1994.  
However, VA administers a claims-based system and the Board 
is bound to apply the lawfully promulgated regulations 
concerning the effective date of benefits.  Although 
entitlement to presumptive service connection for non-
Hodgkin's lymphoma may have arisen at a date earlier than the 
date of claim, the applicable regulation provides that the 
effective date shall be the later of the date entitlement 
arose and the date of claim.  38 C.F.R. § 3.400 (2001).  In 
this case, that means that the effective date of the grant of 
service connection for non-Hodgkin's lymphoma may not be 
earlier than March 28, 1994, the date of claim.  Therefore, 
there is no basis on which an earlier effective date may be 
assigned in accordance with law.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 
  

ORDER


Entitlement to service connection for PTSD is denied.

Entitlement to an effective date earlier than March 28, 1994, 
for a grant of service connection for non-Hodgkin's lymphoma 
is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

